Per Curiam.
This is a motion by plaintiffs for a further bill of particulars.
Defendant answered the complaint on October 9th, 1929. On December 27th, 1929, plaintiffs demanded a bill of particulars, which was answered on March 18th, 1930. On April 5th, 1930, plaintiffs filed their reply; on April 24th, 1930, defendant’s rejoinder was filed; and on April 30th, 1930, plaintiffs’ sur-rejoinder was filed. Thereafter, plaintiffs gave notice of a motion before Mr. Justice Parker for a further bill of particulars, which was, on June 30th, 1930, denied, without prejudice to the application to the court in hanc.
The precise question here inolved was decided in Dixon v. Swenson, 101 N. J. L. 22, where it was held “that the filing of the answer was a waiver of the right to have a further bill of particulars.” We conclude that the filing of the plaintiffs’ reply was a waiver of the right to have a further bill of particulars.
The motion is denied, with costs.